EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Life Nutrition Products, Inc.(the "Company") on Form 10-K for theyear ended December 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the " Report" ), I, Michael M. Salerno, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 4, 2013 By: /s/ Chu Zhanjun Chu Zhanjun, Chief Executive Officer,Principal Financial Officer & Principal Accounting Officer
